DETAILED ACTION

Response to Amendment
1.	The amendment filed on 3/28/2022 has been entered.
	Claims 7 and 12 have been amended.
	Claims 1-20 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because claims 1-5 and 7-9 are withdrawn from consideration for reasons stated below.

Election/Restrictions
3.	Applicant’s election without traverse of Embodiment B as detailed in Fig. 4 corresponding to claims 1-5, 7-9 and 12-18 in the reply filed on 12/23/21 is acknowledged. However, since claims 1-5 and 7-9 require a cavity formed in a bottom surface of the package body, wherein the cavity extends into the package body from a first side surface of the package body appear to belong to embodiments F/G as shown in Figs. 9 and 10 (¶¶[0051 and 0052]) respectively, claims 1-5 and 7-9  are withdrawn from consideration. Furthermore, since claim 18 which requires a high side switch and a low side switch, wherein the electronic component comprises a capacitor connected between the high side switch and the low side switch belongs to Embodiment C as detailed in Fig. 6 and (¶[0046]), claim 18 is withdrawn from consideration. If Applicants are of the opinion that claims 1-5 and 7-9 correspond to elected Embodiment B,  the cavity being formed in a bottom surface of the package body, wherein the cavity extends into the package body from a first side surface of the package body should be clearly shown in Fig. 4 and adequately described.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolter et al. (“Wolter”) US PG-Pub 2014/0264808.
	Wolter discloses (Figs. 2 and 12, ¶[0091]) an electronic system, comprising: a circuit board (e.g. element 214); a semiconductor package mounted on the circuit board, the semiconductor package comprising: a package body (e.g. element 204), a semiconductor component (e.g. element 202) encapsulated in the package body, first electrical contacts  (element 210-1b in region 204-R) protruding out of at least one side surface of the package body, second electrical contacts (element 202d) arranged on the bottom surface of the package body, wherein the second electrical contacts do not directly contact the first electrical contact, and a cavity (e.g. element 204-RC) formed in a bottom surface of the package body, wherein the bottom surface faces the circuit board; and an electronic component (element 206) mounted on the  circuit board, wherein the electronic component is at least partially arranged  in the cavity.    
	Re claim 13, Wolter discloses wherein the electronic component comprises a semiconductor package.
	Re claim 14, Wolter discloses wherein the electronic component comprises a passive component (¶[0069]).    
	Re claim 15, Wolter discloses wherein the electronic component comprises a conductive track (element 210-14 under element 202).        
	Re claim 16, Wolter discloses wherein an electrical connection between the semiconductor component and the electronic component is exclusively provided via the circuit board ( thru RDL element 210 embedded in the board shown in Fig. 7, ¶[0137]).  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While Lin et al. (US PG-Pub 2019/0378817) discloses a semiconductor package device including an electronic component, Zhang (US PG-Pub 2018/0261553) and Yang et al. (US PG-Pub 2008/0274593) teach a recessed base substrate with electrical contacts protruding out of at least one side surface and including an encapsulated semiconductor chip, wherein an electronic component is provided in the recessed base substrate.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893